Citation Nr: 0637166	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-19 992	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chronic cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel







INTRODUCTION

The veteran served on active duty from October 1980 to June 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, granted service 
connection for chronic cervical strain and assigned an 
initial noncompensable rating thereto.  In a September 2003 
rating decision, the RO increased the initial rating to 10 
percent, but the veteran continues his appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board first considered this appeal in January 2006 and 
determined that additional development of the medical record 
was necessary.  The matter was remanded and all requested 
development was performed.  The appeal is now properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a full range of motion in his cervical 
spine with pain at approximately 35 degrees of flexion and 45 
degrees of extension.

3.  The veteran has slight limitation of motion in the 
cervical spine due to pain.






CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for chronic 
cervical strain with degenerative disc disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5290 (2002), 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2003 and February 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced because he was given specific notice with respect 
to those elements of a service-connection claim that are 
pertinent to his current claim and the lack of notice of 
additional benefits that stem from the grant of service 
connection cannot prejudice him.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.


With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not provided prior to the appealed AOJ 
decision because the appeal is of a downstream issue.  The 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Furthermore, a Supplemental Statement of the Case was 
issued after the most recent notice making all notices pre-
decisional as per Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran requested a 
hearing before the Board, but failed to appear in May 2005 
and has not requested that the hearing be rescheduled.  As 
such, the Board finds that there are no outstanding hearing 
requests and it appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that his chronic neck pain is more 
disabling than rated.  He asserts that he has experienced 
increasing pain over the years that is worse when he sits 
still or sleeps in an awkward position.  The veteran requests 
that a rating higher than 10 percent be assigned.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

At the time the veteran filed his claim, 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, allowed for the assignment of ratings 
based on limitation of motion in the cervical spine.  
Specifically, a 10 percent rating was to be assigned when 
there was evidence of slight limitation of motion, a 20 
percent rating was to be assigned for moderate limitation of 
motion, and a 30 percent rating was to be assigned when there 
was evidence of severe limitation of motion in the cervical 
spine.

38 C.F.R. §§ 4.40 and 4.45 required the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  
Consequently, a rating of 10 percent was assigned for slight 
limitation of motion in the cervical spine due to pain.

During the course of this appeal, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51. 454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004).  The amendment changed the 
diagnostic code numbers used for all spine disabilities and 
instituted the use of a general rating formula for diseases 
and injuries of the spine for the new Diagnostic Codes 5235 
to 5243.  

Diagnostic Code 5237 was assigned for cervical strain with 
the general rating formula to be employed.  The general 
rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

The evidence of record shows that the veteran had complaints 
of neck pain and headaches during service.  In 1998, x-rays 
revealed disc space narrowing at the C5-C6 and C6-C7 levels.  

Upon pre-discharge VA examination in January 2002, the 
veteran complained of neck discomfort.  His posture was noted 
to be normal as was the appearance of his neck.  The veteran 
did not require any type of neck support and had a full range 
of motion in his neck in all directions.  He had complaints 
of pain during flexion when he reached 35 degrees and during 
extension when he reached 45 degrees.  There was tenderness 
to palpation over the left trapezius and spinal accessory 
muscle.  X-rays were found to be normal and a diagnosis of 
chronic cervical strain was rendered.

The veteran has not required treatment for his neck pain 
since he was discharged from service in 2002.  He takes over-
the-counter medication for tension headaches and works full-
time without the need to miss work due to neck pain.  

Upon VA examination in February 2006, the veteran identified 
the point of pain in his neck to be the occipital nape of the 
neck muscles which was noted to be inconsistent with the 
clinical findings showing degeneration in the C5-C6 area.  
The veteran had a normal range of motion from 0 to 45 degrees 
of flexion and 0 to 80 degrees of bilateral lateral rotation; 
he did not complain of pain on motion.  In fact, the veteran 
related that his neck only hurt when he had slept in a chair 
or been still for a prolonged period of time.  As such, the 
examiner opined that the veteran would not have any loss of 
motion with use and/or repetitive motion because the pain was 
not associated with motion.  X-rays showed mild narrowing at 
the C5-C6 disc space.  The examiner diagnosed cervical spine 
strain and early degenerative disc disease at C5-C6.  The 
examiner opined that the veteran's complaints were mainly 
myofascial-type pain rather than articular.

Given the evidence as outlined above, the Board finds that 
the rating criteria in effect at the time the veteran 
submitted his claim in 2002 are more favorable to him than 
current criteria because a compensable rating is not 
warranted under the current criteria.  Specifically, a 
compensable rating cannot be assigned under current criteria 
when there is a full range of motion notwithstanding the 
veteran's complaints of pain because the general rating 
formula is to be considered with or without symptoms such as 
pain.  Therefore, the Board's discussion of the highest 
rating available will be limited to the 2002 criteria from 
this point forward.

The medical evidence clearly shows that the veteran has 
maintained a full range of motion in his neck.  In 2002, 
however, he had complaints of pain before the limits of the 
full range.  Specifically, the veteran had complaints of 
discomfort at 35 degrees of flexion and 45 degrees of 
extension.  Therefore, under DeLuca, the Board finds that the 
veteran has slight limitation of motion in the cervical spine 
due to pain.  Objective medical evidence does not support a 
finding of moderate limitation of motion because the veteran 
only has complaints of pain at the outer ranges of the full 
range of motion maintained in his neck.  His activities are 
not limited in any way by his neck pain other than for the 
short period of time, which the veteran has described as 
about forty-five minutes, that it takes for his over-the-
counter tension headache medicine to start working.

The Board notes that the veteran is separately rated for 
cerviogenic atypical headaches so the rating here in question 
relates only to his neck pain and limitation.  Thus, the 
Board finds that the 10 percent rating currently assigned 
adequately reflects the clinical picture presented and a 
higher rating is not appropriate based on limitation of 
motion.  Because there is no evidence of deformity of the 
cervical spine, ankylosis or neurological symptoms related to 
the cervical spine, higher ratings may not be assigned under 
other diagnostic codes.  Additionally, a separate evaluation 
for degenerative disc disease is not available under 
Diagnostic Code 5003 because the evaluation of the same 
disability under various diagnoses is to be avoided.  That is 
to say that the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is 
to be avoided.  See 38 C.F.R. § 4.14.  Accordingly, because 
the only manifestation found is slightly limited motion due 
to pain, a rating higher than 10 percent is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected neck disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The  Board has been similarly unsuccessful in 
locating exceptional factors.  The veteran has not required 
frequent periods of hospitalization and there are no 
treatment records to suggest exceptional limitation beyond 
that contemplated by the schedule of ratings.  The Board does 
not doubt that limitation caused by occasional neck pain has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, the Board finds that 
the 10 percent rating currently assigned adequately reflects 
the clinically established impairment experienced by the 
veteran and a rating higher than 10 percent for cervical 
strain with mild degenerative disc disease is denied.


ORDER

A rating higher than 10 percent for chronic cervical strain 
with mild degenerative disc disease is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


